974 F.2d 1330
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Maria Ofelia BITAS, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 92-1318.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  Sept. 15, 1992

On Petition for Review of an Order of the Immigration and Naturalization Service.  (A70-304-721)
Maria Ofelia Bitas, Petitioner Pro Se.
Robert Kendall, Jr., Robert Leigh Bombaugh, United States Department of Justice, Washington, D.C.; Kevin Smith, Immigration & Naturalization Service, Arlington, Virginia, for Respondent.
I.N.S.
AFFIRMED.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Maria Ofelia Bitas, a citizen of the Philippines, appeals from the Board of Immigration Appeals' decision dismissing her challenge to a deportation order entered by the Immigration Judge, on evidence that Bitas had overstayed her temporary visa in violation of 8 U.S.C. § 1251(a)(2) (1988).  Our review of the record discloses that the Board's decision is supported by substantial evidence and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Bitas v. INS, No. Ahf-kde-sbb (BIA Feb. 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED